Citation Nr: 0113555	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 17, 1995 
for a grant of service connection for a low back disability.

2.  Entitlement to a compensable evaluation for service-
connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to June 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim of 
entitlement to service connection for a low back disability.  
The decision assigned a noncompensable rating for this 
disability and an initial effective date of July 13, 1995.  
The veteran appealed the effective date and the assigned 
evaluation, contending that the effective date should extend 
back to the date of his original claim in May 1993 and that 
his low back disability was productive of painful 
symptomatology which warranted at least a compensable rating.  

By rating action of February 2000, an effective date of March 
17, 1995 for the award of service connection for the low back 
disability was assigned.  The noncompensable rating was 
continued.  The veteran now continues his appeal.

Pursuant to the veteran's request, a personal hearing was 
scheduled at the RO before a traveling member of the Board in 
January 2001.  The veteran canceled the scheduled hearing and 
has not requested that the hearing be rescheduled.

The file indicates that the veteran is also claiming 
entitlement to service connection for diabetes mellitus.  
This issue has not yet been adjudicated, and it is referred 
to the RO for appropriate action.



FINDINGS OF FACT


1.  On May 11, 1993, the veteran filed an original claim of 
entitlement to service connection for a low back disability.  
By rating action of July 1999 service connection was granted 
for a low back disability.

2.  The veteran's service-connected low back disability is 
manifested primarily by  complaints of low back pain 
extending into his left hip.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date of 
May 11, 1993 for the grant of service connection for a low 
back disability have been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2000).

2.  The criteria for a 10 percent disability evaluation for 
the veteran's service-connected low back disability have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date earlier than March 
17, 1995 for the grant of service connection for a low back 
disability.  In particular, the veteran has contended that 
because he filed his original claim for service connection 
for a low back disability on May 11, 1993, service connection 
for a low back disability should therefore be effective from 
that date.  He also seeks a compensable evaluation for his 
low back disability, and contends that the orthopedic 
disorder is productive of disabling symptomatology which 
warrants the assignment of at least a  compensable rating.

In the interest of clarity, the Board will initially review 
the pertinent factual background of this case.  The Board 
will then analyze the veteran's claims of entitlement to an 
earlier effective date and to a compensable evaluation and 
will render a decision.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

A review of the veteran's claims folder shows that he served 
on active duty from April 1973 to June 1975.  His service 
medical records show that he fractured his right ankle as a 
result of traumatic injuries sustained in an accidental fall 
in June 1973.  The service medical records do not show a 
diagnosis of a chronic low back disability during military 
service.  

Following separation from service, the veteran filed a claim 
of entitlement to service connection for a right ankle 
disability.  By rating action of July 1975, he was granted 
service connection for residuals of fracture, right ankle, 
with traumatic arthritis and limitation of motion.  
Subsequent medical reports show that by 1991 the condition of 
his right ankle joint had significantly deteriorated and that 
he developed osteomyelitis and a septic right ankle.  In May 
1991, he underwent a below-the-knee amputation and was 
thereafter fitted with a prosthetic.  By RO decision of July 
1991, his service-connected disability was revised to reflect 
this change in his condition and he was rated for a right 
below-the-knee amputation, residual of fracture and 
osteomyelitis of the ankle. 

On May 11, 1993 the veteran filed a claim with VA, seeking an 
increased rating for his service-connected right ankle 
disability and entitlement to service connection for 
additional disabilities, including a low back disability.  
The veteran's claim of entitlement service connection for a 
low back disability was denied in a November 1993 decision.  
The veteran initiated an appeal of this denial with a Notice 
of Disagreement in March 1994.  The RO furnished him and his 
representative with a Statement of the Case in April 1994.  
Thereafter, he perfected his appeal with a timely filed 
Substantive Appeal which was received by the RO in June 1994.  

The transcript of a December 1994 RO hearing shows, in 
pertinent part, that the veteran testified to having no 
history of a low back injury prior to entering service, 
during his period of service or afterwards.  He reported that 
he began receiving treatment for low back complaints relating 
to a bulging disc of his first lumbar vertebra approximately 
four years prior to the date of the hearing.  He denied 
wearing a back brace or using a TENS unit.  He described 
having a constant dull pain in his low back with occasional 
sharp shooting pains running down his left leg.  According to 
his oral testimony, he was unable to bend at the waist for 
extended periods of time and was sometimes was unable to 
remain seated for extended periods of time.  He was also 
unable to lift heavy objects.  On questioning by the hearing 
officer, the veteran denied having any bowel or bladder 
problems.

A private medical report dated July 13, 1995 from Good 
Samaritan Hospital of Lexington, Kentucky, shows, in 
pertinent part, that the veteran complained of low back pain 
which he reported having ever since his accidental fall in 
service.  The pain was described as being located in his left 
lower back, more in the posterior elements and more on 
extension than flexion, which did not extend below the knee.  
At the time, the veteran also had a non service-connected 
Charcot foot on his left lower extremity.  In his commentary, 
the examiner suspected that an abnormal gait secondary to the 
Charcot foot and the prosthetic right foot contributed to the 
veteran's left low back pain.  Examination revealed pain on 
palpation over his left lower back over the area of the facet 
joints.  No muscle spasm, sciatic notch pain or pain over the 
sacroiliac joints was reported.  A slight degree of pain was 
noted over the area of the greater trochanter on the left hip 
and over the trochanteric bursa.  CT scan of his L1 vertebra 
revealed no sign of significant abnormality.  The physician's 
plan was to prescribe the veteran anti-inflammatory 
medication (Salsalate) and perform lumbar facet injections at 
the L4-L5 and L5-S1 vertebrae on the left side.  If the 
lumbar injections were helpful, radio frequency denervation 
of the facet joints would be performed on subsequent visits.  
Trial use of a TENS unit for the low back pain was also 
contemplated by the physician.

A medical report from Samaritan Medical Center in Lexington, 
Kentucky, shows that on November 15, 1995, the veteran 
underwent surgery for a below-the-knee amputation of his left 
lower extremity for treatment of Charcot foot. 

In September 1996, the Board remanded the back disability 
claim for additional evidentiary development.  

The report of a VA neurologic examination in January 1997 
shows that the veteran reported having a seven-year history 
of low back pain and complained at the time of low back pain 
extending into his left hip.  The impression, as it pertained 
to his low back complaints, was that the veteran had low back 
pain without radiculopathy or myelopathic features.  The 
examiner opined that while the low back pain could have been 
related to the veteran's accidental fall in 1973 while in 
active duty, the fact that he did not have pain for over 16 
years following his separation from military service made 
this relationship unlikely.

In a February 1997 decision, the RO continued its denial of 
service connection for a low back disability and referred the 
issue back to the Board.  In a July 1998 decision, the Board 
denied the claim of service connection for a low back 
disability on a direct basis.  However, the Board remanded 
the claim for additional development of the question of 
whether the veteran's complaints of low back pain were caused 
or aggravated by his service-connected right ankle disability 
which culminated in the right below-the-knee amputation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 [additional disability 
resulting from the aggravation of a non-service- connected 
condition by a service-connected condition is compensable 
under 38 C.F.R. § 3.310(a)].

In September 1998, an opinion was obtained from a VA examiner 
regarding the etiology of the veteran's low back pain.  At 
the time, the veteran was incarcerated in a correctional 
institute and the VA examiner based his opinion on his review 
of the veteran's medical history through his records.  Though 
X-rays taken of the veteran's back during service and shortly 
afterward were normal, the examiner's opinion was that it was 
at least as likely as not that the veteran could suffer low 
back pain as a result of discrepancies in length of his lower 
extremities or because of chronic injury of his lower 
extremity resulting in an abnormal posture to accommodate the 
weakened lower extremity.  In conclusion, the examiner found 
that it was at least as likely as not that the veteran's low 
back pain was made worse by the chronic condition of his 
right lower extremity prior to the below-the-knee amputation.  

By rating action of July 1999, service connection was granted 
for a low back disability and a noncompensable rating was 
assigned, effective July 13, 1995.  The reasoning of the RO 
was that secondary service connection for a low back 
disability was warranted under the provisions of the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Allen v. Brown, 7 Vet. App. 439 (1995).   By 
rating action of February 2000, the RO subsequently assigned 
an earlier effective date of March 17, 1995 for the award, 
based on the date on which the Court's decision in Allen v. 
Brown was promulgated.

Presently, in addition to being service-connected for the low 
back disability, which is rated as noncompensably disabling, 
the veteran is also service-connected for traumatic arthritis 
of the left knee (rated 10 percent disabling) and bilateral 
below-the-knee amputation (rated as 100 percent disabling), 
the left foot being service-connected under the provisions of 
38 C.F.R. § 3.383.  He is also currently in receipt of 
special monthly compensation at the "l" rate and special 
housing assistance relating to his bilateral below-the-knee 
amputations.  With regard to the latter, a VA Authorization 
and Invoice for Medical and Hospital Services dated in 
December 1999 shows that wheelchair ramps were installed in 
his home.  



Analysis

Preliminary matters - duty to assist/standard of review

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA specifically provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  VCAA, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]. 

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and finds that the 
development of this claim has proceeded in substantial 
accordance with the provisions of the new law.  

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 of the Act apply to any claim 
(1) filed on or after the enactment of the Act, i.e. November 
9, 2000, or (2) filed before the date of the enactment of the 
Act and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the effective date issue and 
the increased rating issue presently on appeal.  There is 
sufficient evidence of record with which may make an informed 
decision.  The Board has not identified any pertinent 
evidence which is not currently of record, and the veteran 
has not pointed to any such evidence. 

The Board further observes that the veteran has been informed 
in communications from the RO, such as the Statement of the 
Case, of the types of evidence which could be submitted by 
him in support of his claim.  He has been accorded ample 
opportunity to present evidence and argument in support of 
this claim.  In particular, the veteran has been provided 
with an opportunity to notify VA of the existence of any 
further information that would tend to substantiate his 
claim, but he has chosen not to do so.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's earlier 
effective date and increased rating  claims have been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for readjudication 
is required under the VCAA or otherwise. 

Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.


Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a).  The Board has the 
duty to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) 
and cases cited therein.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

1.  Entitlement to an earlier effective date for a grant of 
service connection for a low back disability prior to March 
17, 1995.

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303(a) (2000).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional 
disability resulting from the aggravation of a non-service- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen, supra.

Effective dates

The effective date of a grant of service connection is based 
upon a variety of factors, including the date of claim, date 
entitlement is shown and finality of prior decisions. 

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

Analysis

The veteran maintains that an effective date prior to the 
currently-assigned date of March 17, 1995 should be assigned 
for the grant of service connection for a low back disorder.  
In this regard, the veteran calls VA's attention to the fact 
that he had filed his original claim for service connection 
for this disability on May 11, 1993 and that the grant of 
service connection for a low back disability was based on 
this original claim.  His contention, in essence, is that the 
RO incorrectly construed the holding in the case of Allen v. 
Brown, 7 Vet. App. 439 (1995) (hereafter Allen), as 
liberalizing legislation which permitted service connection 
for his low back disability based on a theory which did not 
previously exist, and assigned March 17, 1995 as the 
effective date of his service connection award, based on the 
date on which Allen was promulgated.  

The record shows that the veteran filed his original claim of 
entitlement to service connection for a low back disability 
on May 11, 1993.  The claim was denied by rating action of 
November 1993.  Subsequently, the decision was appealed and 
was ultimately granted in an RO decision dated in July 1999.  
The reasoning which the RO used to grant the claim was the 
holding in the Allen case, which recognized that aggravation 
of a nonservice-connected disability (in this case a low back 
disability) by a service-connected disability (in this case a 
right ankle disability) created entitlement to service 
connection for the amount of disability over and above that 
existing before the aggravation.  By rating action of 
February 2000, the RO subsequently assigned an effective date 
of March 17, 1995 for the award, based on the date that the 
Allen decision was promulgated.  

The RO is apparently operating under the rationale that the 
Allen case constituted liberalizing legislation which 
permitted service connection for his low back disability 
based on a theory which did not previously exist.  As such, 
the date on which it was promulgated provided the effective 
date for the award of service connection in the present case.  
See DeSousa v. Gober, 10 Vet. App. 461 (1997) [effective date 
rules under 38 U.S.C.A. § 5110 prohibit an award based on a 
liberalizing law or regulation for the period prior to the 
effective date of the law or regulation.]  

Specifically, the RO cites the case of Leopoldo v. Brown, 4 
Vet. App. 216 (1993) (hereafter Leopoldo), which preceded 
Allen, and which held that aggravation of a nonservice-
connected disability by a service-connected one did not offer 
a basis for service connection under 38 C.F.R. § 3.310.  The 
RO is apparently of the belief that Leopoldo was the 
controlling caselaw until it was superceded by Allen.  

The veteran contends that Leopoldo was not the controlling 
caselaw, but was rather a non-precedential interpretation of 
the law and regulations which co-existed with an opposite 
view, more favorable to the veteran, which was found in the 
earlier Court case of Tobin v. Derwinski, 2 Vet. App. 34 
(1991) (hereafter Tobin).  In Tobin, the Court issued a 
decision which gave rise to the interpretation that 
aggravation of a nonservice-connected disability by a 
service-connected one is, in itself, entitled to service 
connection.  

The Board finds that the veteran's contentions are correct in 
stating, in essence, that Allen clarified which of the two 
differing views presented in Tobin and Leopoldo would be 
adopted as precedent by prescribing an approach which closely 
followed the holding in the older Tobin case. In view of 
this, the Board finds that the effective date of the award of 
service connection for a low back disability should be the 
date on which the veteran filed his claim of entitlement to 
VA compensation for the back disability, pursuant to 
38 U.S.C.A. § 5110(a).  The assignment of the effective date 
in this case is governed by that law, and because the date of 
the veteran's filing of his original claim of entitlement to 
service connection for a low back disability was May 11, 
1993, this is the date on which the service connection award 
should take effect.  The veteran's appeal is therefore 
granted as to this issue.

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2000); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a) (2000).

In this case, there appears to have been no communication 
from the veteran to VA which can be interpreted as a claim 
for service connection for a low back disability after the 
date of his separation from service in June 1975 but before 
the date his original claim was filed on May 11, 1993.  The 
veteran has not pointed to any such communication, and the 
Board has identified none.

Under the applicable regulations discussed above, May 11, 
1993, the date of receipt of the veteran's original claim of 
service connection for a low back disability, is the properly 
assigned effective date for the service connection award.  
The veteran's claim of entitlement to an earlier effective 
date for an award of service connection for a low back 
disability is granted to that extent.

2.  Entitlement to a compensable evaluation for a service-
connected low back disability.

The veteran is seeking an increased disability rating for his 
service-connected low back disability, which is rated as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 [lumbosacral strain].  The Board wishes to make it 
clear at the outset of its discussion that only that part of 
the veteran's disability which is attributable to his 
service-connected lower extremity disability may be rated.  
See Allen, supra.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The Board notes that this case is based on an appeal of a 
July 1999 RO decision, which had granted the veteran service 
connection and a noncompensable evaluation for a low back 
disability.  As will be discussed in the portion of this 
decision addressing the effective date issue, the effective 
date for the service connection award is May 11, 1993, the 
date on which he filed his claim for service connection for 
this specific disability.  Consideration must therefore be 
given regarding whether the case warrants the assignment of 
separate ratings for his service-connected orthopedic 
disability for separate periods of time, from May 11, 1993, 
to the present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2000).

Specific schedular criteria

Under Diagnostic Code 5295 (lumbosacral strain), a 
noncompensable evaluation is assigned for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion, and a 20 percent evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent evaluation is assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).

Factual background

Medical evidence of record pertaining to the veteran's back 
disability includes a December 1994 RO hearing transcript 
showing that the veteran testified to having a constant dull 
pain in his low back with occasional sharp shooting pains 
running down his left leg, with difficulty bending at the 
waist or remaining seated for extended periods of time and 
being unable to lift heavy objects.  

A private medical report from July 1995 shows complaints of 
left lower back pain, more on extension than flexion, with 
pain on palpation over his left lower back over the area of 
the facet joints.  No muscle spasm, sciatic notch pain or 
pain over the sacroiliac joints was reported.  A slight 
degree of pain was noted over the area of the greater 
trochanter on the left hip and over the trochanteric bursa.  
CT scan of his L1 vertebra revealed no sign of significant 
abnormality. The veteran was prescribed anti-inflammatory 
medication for his symptoms.  The medical evidence which 
formed the basis for the ultimate grant of service connection 
for the veteran's back disability includes this July 1995 
treatment report, in which the physician opined that the 
veteran's abnormal gait, secondary to his Charcot foot of his 
left lower extremity and his prosthetic right foot, 
contributed to his left low back pain.  

As of November 15, 1995, the veteran became a double amputee 
with the removal of his left lower extremity in a below-the-
knee amputation.  He evidently became wheelchair bound as of 
November 15, 1995, as he is currently in receipt of special 
housing assistance which helped provide for the installation 
of wheelchair ramps in his home.  

A January 1997 VA neurologic examination report in January 
1997 is of record.  The veteran complained at the time of low 
back pain extending into his left hip.  The neurologic 
examination determined that his low back pain was without 
radiculopathy or myelopathic features.

In a September 1998 report based on a review of the veteran's 
medical records, a VA examiner opined that the veteran's low 
back pain was made worse by the chronic condition of his 
right lower extremity prior to the below-the-knee amputation.


Analysis

The veteran has been determined to be entitled to 
compensation for low back disability based on the holding in 
the case of Allen v. Brown, 7 Vet. App. 439 (1995) which, as 
applied to the specific facts of this case, recognizes that 
aggravation of the veteran's non service-connected low back 
disability by his service-connected right ankle disability 
created entitlement to service connection 
for that amount of disability over and above that existing 
before the aggravation.  

From this aforementioned evidence, the Board concludes that 
the veteran's low back disability as an entity is manifested 
by subjective complaints of low back pain.  At worst, this 
baseline level of impairment would warrant a 10 percent 
disability rating characteristic pain on motion under 
Diagnostic Code 5295.  

As noted above, compensation may be allowed, pursuant to 
Allen, only for impairment over and above the baseline level 
of symptomatology due to the non service-connected 
disability.  In this case, the Board finds that as a 
practical matter it is impossible to separate any additional 
level of pain due to the service-connected lower extremity 
disability from that caused by the original non-service 
disability. 
Further, the Board believes that it is not feasible to order 
a medical examination to determine such a fine distinction.  
Accordingly, a 10 percent rating will be assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.

The Board further finds that there is no evidence of any 
pathology which would call for a disability rating higher 
than 10 percent under Diagnostic code 5295.  
The medical evidence indicates that the only manifestations 
of the back disability are pain and tenderness.  Physical 
examinations and diagnostic testing have not revealed muscle 
spasm, limitation of motion or any other symptomatology which 
allow for the award of a higher disability rating, without 
even taking into consideration the effects of the "baseline" 
non service-connected back disability. 

DeLuca considerations

The Board initially notes that the 10 percent disability 
rating which has been assigned specifically contemplates pain 
on motion.  The question which must now be answered is 
whether the veteran's pain causes additional functional loss 
due to limitation of motion, weakness, incoordination, 
weakness, fatigability and the like.  See 38 C.F.R. §§ 4.40, 
4.45 (2000).

The Board finds that the evidence of record does not 
demonstrate any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
There is no evidence of atrophy or generalized muscle 
weakness or wasting of the low back musculature which may be 
attributed to aggravation from the service-connected right 
ankle/right below-the-knee amputation.  Notwithstanding the 
veteran's oral testimony in December 1994, in which he 
alleged to have experienced limitation of motion of his low 
back with weakness and fatigability, there is no objective 
evidence on treatment and examination in July 1995 of any 
additional loss of motion, weakness, incoordination, 
fatigability and the like which may be attributed to 
aggravation by the service-connected right ankle/right below-
the-knee amputation and which is of such severity that an 
additional disability may be assigned under 38 C.F.R. §§ 4.40 
and 4.45.

Fenderson considerations

As previously determined in this appellate decision, the 
effective date of the award of service connection for the 
veteran's low back disability is May 11, 1993.  Therefore, 
pursuant to Fenderson, the Board must now rate the veteran's 
low back disability for the period from May 11, 1993 to 
November 14, 1995.  

As discussed beforehand, the medical evidence indicates that 
the symptomatology of the veteran's low back disability is 
manifested by low back pain extending into his left hip.  It 
does not appear that the pain has appreciably changes since 
1993.  Accordingly, per Fenderson, the 10 percent disability 
rating should be assigned as of May 11, 1993.

Conclusion

In summary, for the reasons and bases expressed above the 
Board concludes that the service-connected low back 
disability warrants a compensable evaluation of 10 percent 
under  Diagnostic Code 5295 for the period commencing from 
May 11, 1993, for additional impairment caused by the 
service-connected right ankle/right below-the-knee amputation 
aggravating the low back disability above its baseline level 
of impairment.


ORDER

An effective date of May 11, 1993 for a grant of service 
connection for a low back disability is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits. 

An 10 percent disability rating for the service-connected low 
back disability is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

